Citation Nr: 0837700	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for facet 
arthritis and degeneration of the lumbar spine, also 
evaluated as lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 4.16(b), 3.321(b)(1) (2007). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied the 
claim for a rating in excess of 40 percent for arthritis and 
degeneration of the lumbar spine, also evaluated as 
lumbosacral strain, and also denied a claim for a TDIU.  The 
veteran filed a NOD with these determinations in September 
2003, and the RO issued a statement of the case (SOC) in 
March 2005 only as to the claim for a TDIU.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2005.

In January 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  

In June 2007, the Board remanded the claim for a TDIU to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for further development.  The Board also remanded the 
claim for an increased rating for the veteran's service-
connected lumbar spine disability, for issuance of an SOC.  

On September 5, 2007, the AMC issued an SOC regarding 
entitlement to a rating in excess of 40 percent for facet 
arthritis and degeneration of the lumbar spine, also 
evaluated as lumbosacral strain.  In October 2007, the 
veteran filed a substantive appeal with the RO and the Board.  
A substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the substantive appeal must be filed with the VA 
office which has jurisdiction over the applicable records.  
38 C.F.R. § 20.300 (2007).  

In this case, the September 5, 2007 SOC was mailed from the 
AMC.  While the veteran filed his substantive appeal with the 
Baltimore RO and the Board in October 2007, he did not submit 
a substantive appeal to the AMC.  However, in correspondence 
received at the AMC on November 5, 2007, the veteran stated 
that he was responding to the letter dated September 5, 2007, 
and indicated that the VA Form 9 was missing from the package 
he received, and, so, he was delayed in responding because he 
was waiting for the DAV office to mail him a VA Form 9.  He 
noted that he had mailed the Form 9 to the address on the 
letterhead of the RO, as he did not know it was two different 
addresses on the June 2007 remand and the September 2007 SOC.  
He reported that he had called the Appeals office and spoke 
to several people and found that his Form 9 had been sent to 
the Appeals Management Office on Eye Street.  As this 
correspondence was received within 60 days of the date of 
mailing of the SOC, the Board finds that the veteran has 
timely perfected an appeal of this issue.  38 C.F.R. 
§§ 20.202, 20.302 (2007).  

In November 2007, subsequent to issuance of the July 2007 
SOC, the veteran submitted additional evidence pertinent to 
the claims on appeal.  In his August 2008 Informal Hearing 
Presentation, the veteran's representative waived the right 
to have the additional evidence referred to the agency of 
original jurisdiction (AOJ) for initial review.  The Board, 
therefore, accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.1304 (2007).  

For the reasons expressed below, both matters on appeal are, 
again, being remanded to the RO, via the AMC; VA will notify 
the veteran when further action, on his part, is required.  

As a final preliminary matter, it is noted that, in the June 
2007 remand, the Board pointed out that there was an 
outstanding question as to the timeliness of the veteran's 
disagreement with an August 2002 rating decision in which the 
RO, inter alia, granted the veteran's claim for service 
connection for hemorrhoids.  The RO notified the veteran of 
this decision in a September 5, 2002 letter.  In a memorandum 
received by the RO on September 18, 2003, the veteran's 
representative stated that the veteran's NOD was attached.  
In the attached July 2003 letter, the veteran, among other 
things, discussed his hemorrhoids, and indicated his 
dissatisfaction with the RO's determination as to this issue.  
In addition, in December 2003, the veteran's representative 
submitted the veteran's September 2, 2003 statement in 
support of claim (VA Form 21-4138), in which he wrote: "This 
letter is the letter of disagreement that will begin the 
appeal process according the letter that came with the two 
denials; September 5, 2002 and June 11, 2003."  Thus, in the 
June 2007 remand, the Board pointed out that the veteran had 
disagreed with the September 2002 assignment of an initial, 
noncompensable rating for hemorrhoids, but there was a 
question as to the timeliness of this NOD.  This matter was 
referred to the RO for appropriate action.  In addition, in a 
May 2008 statement, the veteran reported that his service-
connected hearing loss has worsened.  There is no indication 
in the record that any further action has been taken with 
regard to the matter of the timeliness of the veteran's 
September 2003 NOD with the initial, noncompensable rating 
assigned for hemorrhoids, or the May 2008 claim for an 
increased rating for hearing loss.  As such, these matters 
are not properly before the Board, and are thus referred to 
the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
development of each claim on appeal is warranted.  

Initially, the Board notes that the most recent report of VA 
examination pertinent to the veteran's service-connected 
lumbar spine disability is dated in April 2004.  During this 
examination, the veteran described daily low back pain which 
radiated to the back of his right thigh and buttocks, adding 
that he sometimes had numbness in the right leg.  He reported 
that he had to rest in bed for his back pain, and his primary 
care doctor reported that she had ordered bed rest for him 
several times in the past year.  Motor examination revealed 
normal tone and muscle mass with no muscle atrophy.  There 
was mild to moderate spasm in the right lumbar region.  
Sensory examination was grossly intact to light touch, 
pinprick, vibration, and proprioception.  An MRI of the 
lumbar spine was ordered, and the May 2004 MRI revealed left 
paracentral disc herniation at L5-S1, resulting in mild 
spinal stenosis and likely compressing the left S1 nerve 
root, as well as severe facet arthropathy at L5-S1.  The 
diagnosis on neurological examination was chronic low back 
pain, most likely due to lumbar degenerative joint disease, 
left S1 radiculopathy, and L5-S1 facet arthropathy.   The 
pertinent diagnosis on orthopedic examination was small left 
L5-S1 disc protrusion superimposed on disc bulge, small L4-5 
disc bulge, and facet lumbar degenerative change.  

During the January 2006 hearing, the veteran reported that 
his condition had gotten worse.  A July 2007 record of VA 
treatment includes a finding that the veteran's clinical 
presentation and NCS/EMG study were typical of a chronic 
lower lumbosacral radiculopathy, which remained in an active 
stage with ongoing denervation process.  The veteran's 
January 2006 testimony, and the July 2007 record of VA 
treatment suggest a worsening of the veteran's service-
connected lumbar spine disability since April 2004.  

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  

Moreover, the veteran has asserted that his service-connected 
lumbar spine disability should be rated 60 percent disabling 
on the basis of incapacitating episodes due to intervertebral 
disc syndrome (IVDS).  

As of September 23, 2002, IVDS can be evaluated either on the 
basis of the frequency and duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate ratings of its chronic orthopedic 
and neurological manifestations, along with ratings for all 
other disabilities, whichever results in the higher rating.  
Under the rating schedule, an incapacitating episode is a 
period  of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician, and chronic orthopedic 
and neurological manifestations mean orthopedic and 
neurological  signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note (1) (2007).  A 60 percent rating is warranted for 
IVDS with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.  

In a July 2003 letter, the veteran's VA primary care 
physician acknowledged that a 60 percent rating was assigned 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months and that, over the 
past year, the veteran had reported that he required bed rest 
for at least 2 days out of the week.  She added that she had 
spoken to the veteran by phone on numerous occasions during 
some of these episodes, and she had advised him to stay in 
bed until his symptoms improved.  She reported that, over the 
past year, the amount of bed rest that the veteran required 
had surpassed the 6 week requirement.  

Despite the statement that the amount of bed rest required by 
the veteran had exceeded 6 weeks in the past year, the 
veteran's primary care physician also stated that it was the 
veteran who reported to her that bed rest was required, as 
opposed to bed rest being prescribed by the physician.  As 
the claim is being remanded for a new VA examination, the 
examiner should clarify the total duration of incapacitating 
episodes due to IVDS.  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Washington VA Medical Center (VAMC) dated from June 1998 to 
July 2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Washington VAMC since 
July 2007, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The RO should also obtain and associate with the claims file 
all outstanding VA vocational rehabilitation records.  During 
the January 2006 hearing, the veteran indicated that he was 
receiving VA vocational rehabilitation benefits.  The June 
2007 remand instructed that the RO should obtain and 
associate with the claims file the veteran's VA Chapter 31 
vocational rehabilitation file.  However, the veteran's 
vocational rehabilitation records have not been associated 
with the claims file, nor does it appear that the RO has 
attempted to obtain these records.  A remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the veteran's January 2006 testimony that he 
was receiving VA vocational rehabilitation benefits, he 
reported in correspondence received in November 2007 that he 
was also in vocational rehabilitation in Cleveland, Ohio from 
1993 to 1996 before moving to Maryland.  The RO must obtain 
and associate with the claims file all outstanding VA 
vocational rehabilitation records pertinent to the claims on 
appeal.

The RO should also obtain all outstanding pertinent records 
from the Social Security Administration (SSA).  The claims 
file includes an April 2001 notice of award from the SSA, 
reflecting that the veteran became disabled in July 2000, 
however, no records regarding a claim for disability benefits 
with SSA have been associated with the claims file.  While 
SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Collier v. Derwinski, 
1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Hence, when VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO 
should obtain and associate with the claims file a copy of 
any SSA decision regarding the claim for disability benefits 
pertinent to the claims on appeal, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities. 

The Board further finds that additional notification action, 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), is needed.   

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  [The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession].

In the June 2007 remand, the Board pointed out that the RO 
had not furnished to the veteran a letter which correctly 
explained how to establish entitlement to a TDIU.  The Board 
instructed that the RO send to the veteran and his 
representative a letter that explains what is needed to 
establish entitlement to an increased rating for the 
veteran's back disability, along with what is needed to 
establish entitlement to a TDIU on schedular and extra-
schedular bases.  However, this notice has not been provided 
to the veteran.  

Therefore, to ensure that all due process requirements are 
met, and the record before the examiners is complete, the RO 
should, through VCAA-compliant notice, advise the veteran of 
the evidence necessary to support the claims on appeal, and 
give him another opportunity to present information and/or 
evidence pertinent to the claims.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
As noted above, the RO should provide notice specific to the 
claim for a TDIU.  The RO should also ensure that its letter 
to the veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.  The RO 
should also ensure that its letter to the veteran meets the 
notice requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

As for the claim for a TDIU, in the prior remand, the Board 
instructed that the RO/AMC undertake further development of 
the claim, including obtaining the veteran's VA vocational 
rehabilitation records and providing VCAA-compliant notice.  
After such development was completed, if the claim remained 
denied, the RO was to furnish the veteran and his 
representative an appropriate SSOC.  As discussed above, the 
RO/AMC failed to obtain the veteran's VA vocational 
rehabilitation records or to provide appropriate VCAA-
compliant notice regarding the claim for a TDIU.  In 
addition, following the June 2007 remand, the RO/AMC did not 
readjudicate the claim or issue an SSOC, but simply returned 
the appeal to the Board.  

Moreover, as found by the RO, the veteran is currently 
ineligible for a TDIU on a schedular basis because he does 
not have a single disability rated 60 percent and his 
combined disability rating is less than 70 percent.  See 38 
C.F.R. § 4.16(a) (2007).  Given that the issues for 
consideration on remand could result in eligibility for a 
TDIU on a schedular basis, the Board finds that the claim for 
a TDIU is inextricably intertwined with the claim for an 
increased rating for the veteran's service-connected lumbar 
spine disability, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).

Further, in light of the fact that the veteran's claim for an 
increased rating for his service-connected lumbar spine 
disability is being remanded for VA examination, the examiner 
should provide additional comment as to whether the veteran's 
service-connected disabilities, specifically, facet arthritis 
and degeneration of the lumbar spine, also evaluated as 
lumbosacral strain, bilateral pes planus, bilateral hearing 
loss, and hemorrhoids, render him unemployable, given that 
the record also reflects nonservice-connected disabilities, 
and that there is currently no such opinion of record.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an 
appellant presents evidence of unemployability, VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's 
service-connected disability has on his ability to work). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington VAMC all records of evaluation 
and/or treatment of the veteran's lumbar 
spine , since July 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should obtain and associate 
with the claims file the veteran's VA 
Chapter 31 vocational rehabilitation 
file(s).  

3.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to any of the claims on appeal, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

4.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal, that is not 
currently of record.  

The RO should explain what is needed to 
establish entitlement to an increased 
rating for the veteran's lumbar spine 
disability, along with what is needed to 
establish entitlement to a TDIU on 
schedular and extra-schedular bases; and 
explain the type of evidence VA is 
responsible for obtaining and the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
VA's assignment of disability ratings and 
effective dates, and Vazquez-Flores 
(cited to above), as appropriate.  The RO 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).  

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

Neurological examination - The physician 
should clearly identify, and comment on 
the frequency or extent, as appropriate, 
of all neurological symptoms associated 
with the veteran's service-connected low 
back disability-to specifically include 
muscle spasm, radiculopathy, and/or 
sciatic neuropathy, and provide an 
assessment of the extent or severity of 
each.  The examiner should also offer an 
opinion as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected low back disability.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes). The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the physician should indicate the point 
at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the lumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also specifically 
indicate whether there is any unfavorable 
ankylosis of the lumbar spine, or the 
entire spine.  

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of at 
least 6 weeks.  

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether-without regard 
to any nonservice-connected disabilities 
or the veteran's age-it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran's service-connected disabilities 
(specifically, facet arthritis and 
degeneration of the lumbar spine, also 
evaluated as lumbosacral strain, 
bilateral pes planus, bilateral hearing 
loss, and hemorrhoids), either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

